                Case 19-11743-JTD              Doc 787-3        Filed 01/21/21        Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

PANCAKES & PIES, LLC,1                                       Case No. 19-11743 (JTD)

                Post-Effective Date Debtor.



                                       CERTIFICATE OF SERVICE

                  I, Peter J. Keane, hereby certify that on the 21st day of January, 2021, I caused a

copy of the following to be served on the attached service list in the manner indicated.



                  Liquidating Trustee’s Second Motion to Extend Claims Objection
                              Deadline for General Unsecured Claims



                                                      /s/ Peter J. Keane
                                                      Peter J. Keane (DE Bar No. 5503)




1
    The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
    Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
    MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.


DOCS_DE:229317.2 65988/002
               Case 19-11743-JTD    Doc 787-3   Filed 01/21/21   Page 2 of 7




Perkins & Marie Callender’s                     FIRST CLASS MAIL
2002 Service List EMAIL                         Tulare County Tax Collector
Case No. 19-11743                               Mayra Alcantar, Deputy Tax Collector
Document No. 230336                             221 S. Mooney Blvd., Room 104-E
05 – First Class Mail                           Visalia, CA 93291-4593
58 – Emails
                                                FIRST CLASS MAIL
                                                (Counsel for Wells Fargo Vendor Financial
(Liq Trust Counsel)                             Services LLC fka GE Capital Information
Bradford J. Sandler, Esquire                    Technology Solutions c/o A Ricoh USA
Colin R. Robinson, Esquire                      Program f/d/b/a IKON Financial Services)
Peter J. Keane, Esquire                         Christine R. Etheridge, Esq.
Pachulski Stang Ziehl & Jones LLP               PO Box 13708
919 N. Market Street, 17th Floor                Macon, GA 31208-3708
P.O. Box 8705
Wilmington, DE 19899                            EMAIL
Email: bsandler@pszj.com                        (Local Counsel for the Debtors)
crobinson@pszj.com                              Daniel J. DeFranceschi, Esquire
pkeane@pszjlaw.com                              Michael J. Merchant, Esquire
                                                Zachary I. Shapiro, Esquire
FIRST CLASS MAIL                                Brett M. Haywood, Esquire
Internal Revenue Service                        Megan E. Kenney, Esquire
Centralized Insolvency Operation                Richards, Layton & Finger, P.A.
PO Box 7346                                     One Rodney Square
Philadelphia, PA 19101-7346-6787                920 North King Street
                                                Wilmington, DE 19801
FIRST CLASS MAIL                                Email: defranceschi@rlf.com
Internal Revenue Service                        merchant@rlf.com
Centralized Insolvency Operation                shapiro@rlf.com
2970 Market St                                  haywood@rlf.com
Philadelphia, PA 19104                          kenney@rlf.com

FIRST CLASS MAIL                                EMAIL
(Counsel for State of Ohio)                     (Counsel for SCF RC Funding L, LLC;
Robert L. Doty, Esquire                         Counsel for DJ-9, Inc.)
Assistant Attorney General                      Leslie C. Heilman, Esquire
Collections Enforcement, Toledo Regional        Ballard Spahr LLP
Office                                          919 N Market Street, 11th Floor
One Government Center, Suite 1240               Wilmington, DE 19801
Toledo, OH 43604-2261                           Email: heilmanl@ballardspahr.com




DOCS_DE:230336.1 65988/002
               Case 19-11743-JTD        Doc 787-3   Filed 01/21/21    Page 3 of 7




EMAIL                                               EMAIL
(Counsel for Perkins Group LLC)                     (Counsel for Kimco Landlords; Counsel for
Justin R. Alberto, Esquire                          Waste Management)
Sophie E. Macon, Esquire                            Rachel B. Mersky, Esquire
Bayard PA                                           Monzack Mersky Mclaughlin and Browder,
600 N King Street, Suite 400                        P.A.
Wilmington, DE 19801                                1201 N Orange Street, Suite 400
Email: jalberto@bayardlaw.com;                      Wilmington, DE 19801
smacon@bayardlaw.com                                Email: rmersky@monlaw.com

EMAIL                                               EMAIL
(Counsel for Liberty Property Limited               Delaware Department of Justice
Partnership)                                        Delaware Attorney General
John E. Lucian, Esquire                             Kathy Jennings, Esquire
Jose F. Bibiloni, Esquire                           Carvel State Building
Blank Rome LLP                                      820 N French Street
1201 N Market Street, Suite 800                     Wilmington, DE 19801
Wilmington, DE 19801                                Email: attorney.general@state.de.us
Email: lucian@blankrome.com;
jbibiloni@blankrome.com                             EMAIL
                                                    Delaware Dept of Justice
EMAIL                                               Attn: Bankruptcy Dept
(Counsel to Bank of America, N.A., as               820 N French St., 6th Fl
Administrative Agent)                               Wilmington, DE 19801
Mark Pfeiffer, Esquire                              Email: attorney.general@state.de.us
Buchanan Ingersoll & Rooney PC
919 North Market Street, Suite 990                  EMAIL
Wilmington, DE 19801                                Linda J. Casey, Esquire
Email: mark.pfeiffer@bipc.com                       Office of the United States Trustee
                                                    844 King Street, Suite 2207
EMAIL                                               Wilmington, DE 19801
(Counsel for Del Amo Associates, LLC)               Email: Linda.Casey@usdoj.gov
William E. Chipman, Jr., Esquire
Mark D Olivere, Esquire                             EMAIL
Chipman Brown Cicero & Cole, LLP                    David C. Weiss, Esquire
1313 North Market Street, Suite 5400                US Attorney’s Office
Wilmington, DE 19801-6101                           Hercules Building
Email: chipman@chipmanbrown.com;                    1313 N. Market Street
olivere@chipmanbrown.com                            Wilmington, DE 19801
                                                    Email: usade.ecfbankruptcy@usdoj.gov




DOCS_DE:230336.1 65988/002
2
               Case 19-11743-JTD    Doc 787-3   Filed 01/21/21     Page 4 of 7




EMAIL                                           EMAIL
(Counsel for WF PP Realty, LLC)                 (Counsel for AEI Fund Management, Inc.)
William E. Chipman, Jr., Esquire                John M. Koneck, Esquire
Mark D. Olivere, Esquire                        Fredrikson & Byron, P.A.
Chipman Brown Cicero & Cole, LLP                200 South Sixth St, Ste 4000
Hercules Plaza                                  Minneapolis, MN 55402-1425
1313 North Market Street, Suite 5400            Email: jkoneck@fredlaw.com
Wilmington, DE 19801-6101
Email: chipman@chipmanbrown.com                 EMAIL
olivere@chipmanbrown.com                        (Counsel for Del Amo Associates, LLC)
                                                J. Bennett Friedman, Esquire
EMAIL                                           Friedman Law Group, P.C.
(Counsel for The Buntin Group)                  1901 Avenue of the Stars, Suite 1000
J. Cory Falgowski, Esquire                      Los Angeles, CA 90067
Burr & Forman LLP                               Email: jfriedman@flg-law.com
1201 N. Market Street, Suite 1407
Wilmington, DE 19801                            EMAIL
Email: jfalgowski@burr.com                      (Counsel for National Retail Properties, Inc)
                                                Robert L. LeHane, Esquire
EMAIL                                           Jennifer D. Raviele, Esquire
(Counsel for Perkins Group LLC)                 Kelley Drye & Warren LLP
Kevin Chiu, Esquire                             101 Park Ave
Baker Botts LLP                                 New York, NY 10178
2001 Ross Avenue Suite 900                      Email: KDWBankruptcyDepartment@
Dallas, TX 75201                                kelleydrye.com; rlehane@kelleydrye.com;
Email: kevin.chiu@bakerbotts.com                jraviele@kelleydrye.com

EMAIL                                           EMAIL
(Counsel for SCF RC Funding L, LLC)             (Counsel for the Missouri Department of
Craig Solomon Ganz, Esquire                     Revenue)
Michael DiGiacomo, Esquire                      Sheryl L. Moreau, Esquire
Ballard Spahr LLP                               Missouri Department of Revenue
1 East Washington Street, Suite 2300            Bankruptcy Unit
Phoenix, AZ 85004                               PO Box 475
Email: ganzc@ballardspahr.com;                  Jefferson City, MO 65105-0475
digiacomom@ballardspahr.com                     Email: deecf@dor.mo.gov

EMAIL                                           EMAIL
(Counsel for BICO Associates GP)                (Counsel for Security Bank & Trust
Russell W. Savory, Esquire                      Company as Trustee of the Harold Farnes
Beard & Savory, PLLC                            Marital Trust)
119 South Main Street, Suite 500                Cynthia L. Hegarty, Esquire
Memphis, TN 38103                               Morrison Sund, PLLC
Email: russ@bsavory.com                         5125 County Road 101, Suite 200
                                                Minnetonka, MN 55345
                                                Email: chegarty@morrisonsund.com


DOCS_DE:230336.1 65988/002
3
               Case 19-11743-JTD    Doc 787-3   Filed 01/21/21   Page 5 of 7




                                                EMAIL
EMAIL                                           Claims and Noticing Agent
(Proposed Counsel for the Debtors)              Andres Estrada
Scott L. Alberino, Esquire                      KCC
Joanna Newdeck, Esquire                         222 N Pacific Coast Highway, Suite 300
Akin Gump Strauss Hauer & Feld LLP              El Segundo, CA 90245
1333 New Hampshire Avenue, NW                   Email: PMCIinfo@kccllc.com
Washington, DC 20036
Email: salberino@akingump.com                   EMAIL
jnewdeck@akingump.com                           G Jeffrey Boujoukos, Esquire
                                                Securities & Exchange Commission
EMAIL                                           1617 JFK Boulevard, Ste 520
(Counsel to Regions Bank)                       Philadelphia, PA 19103
E. Franklin Childress, Jr., Esquire             Email: philadelphia@sec.gov
Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC                                   EMAIL
165 Madison Avenue, Suite 200                   Securities & Exchange Commission
Memphis, TN 38103                               Secretary of the Treasury
Email: fchildress@bakerdonelson.com             100 F St NE
                                                Washington, DC 20549
EMAIL                                           Email: SECBankruptcy-OGC-
Delaware Secretary of State                     ADO@SEC.GOV
Franchise Tax
401 Federal Street                              EMAIL
PO Box 898                                      Andrew Calamari, Esquire
Dover, DE 19903                                 Securities & Exchange Commission NY
Email: dosdoc_bankruptcy@state.de.us            Office
                                                Brookfield Place
EMAIL                                           200 Vesey St, Ste 400
Delaware State Treasury                         New York, NY 10281-1022
820 Silver Lake Blvd, Suite 100                 Email: bankruptcynoticeschr@sec.gov
Dover, DE 19904
Email: statetreasurer@state.de.us

EMAIL
Susanne Larson, Esquire
Internal Revenue Service
31 Hopkins Plz, Rm 1150
Baltimore, MD 21201
Email: SBSE.Insolvency.Balt@irs.gov




DOCS_DE:230336.1 65988/002
4
               Case 19-11743-JTD       Doc 787-3   Filed 01/21/21   Page 6 of 7




EMAIL                                              EMAIL
(Counsel to the Agent Under the Debtors’           (Counsel for The Buntin Group)
Prepetition Credit Facility / Counsel to the       David W. Houston, IV, Esquire
DIP Agent Counsel to Bank of America,              J. Patrick Warfield, Esquire
N.A., as Administrative Agent)                     Burr & Forman LLP
David L Eades, Esquire                             222 Second Avenue South, Suite 2000
David S. Walls, Esquire                            Nashville, TN 37201
Luis M. Lluberas, Esquire                          Email: dhouston@burr.com;
Gabriel L. Mathless, Esquire                       pwarfield@burr.com
Moore & Van Allen PLLC
100 N Tryon St, Suite 4700                         EMAIL
Charlotte, NC 28202                                (Counsel for David V. Lees)
Email: davideades@mvalaw.com;                      Jennifer R. Hoover, Esquire
luislluberas@mvalaw.com;                           Kevin M. Capuzzi, Esquire
davidwalls@mvalaw.com;                             John C. Gentile, Esquire
gabrielmathless@mvalaw.com                         Benesch, Friedlander, Coplan & Aranoff
                                                   LLP
EMAIL                                              222 Delaware Avenue, Suite 801
(Counsel to Mitchel Cory Family LLC)               Wilmington, DE 19801
Gerald P. Kennedy, Esquire                         Email: jhoover@beneschlaw.com;
Procopio, Cory, Hargreaves & Savitch LLP           kcapuzzi@beneschlaw.com;
525 B Street, Suite 2200                           jgentile@beneschlaw.com
San Diego, CA 92101
Email: Gerald.kennedy@procopio.com                 EMAIL
                                                   (Counsel to Gray-Bays, LLC)
EMAIL                                              Michael D. Breslauer, Esquire
(Counsel for WF PP Realty, LLC)                    Solomon Ward Seidenwurm & Smith, LLP
Howard J. Berman, Esquire                          401 B Street, Suite 1200
Ellenoff Grossman & Schole LLP                     San Diego, CA 92101
1345 Avenue of the Americas, 11th Floor            Email: mbreslauer@swsslaw.com;
New York, NY 10105                                 wyones@swsslaw.com
Email: hberman@egsllp.com
                                                   EMAIL
EMAIL                                              (Counsel to SFT Holdings, LLC)
(Counsel for North Port Salford, LLC and           Daniel E. Vaknin, Esquire
Winter Park University 6245P, LLC)                 Macdonald Fernandez LLP
Anthony J. D’Artiglio, Esquire                     221 Sansome Street, Third Floor
Ansell Grimm & Aaron, P.C.                         San Francisco, CA 94104-2323
365 Rifle Camp Road                                Email: daniel@macfern.com
Woodland Park, NJ 07424
Email: ajd@ansellgrimm.com




DOCS_DE:230336.1 65988/002
5
               Case 19-11743-JTD        Doc 787-3   Filed 01/21/21   Page 7 of 7




EMAIL
(Counsel for U.S. Cities Fund Operating,
LP)
Stephen B. Gerald, Esquire
Whiteford, Taylor & Preston LLC
The Renaissance Centre
405 North King Street, Suite 500
Wilmington, DE 19801
Email: sgerald@wtplaw.com

EMAIL
(Counsel to U.S. Cities Fund Operating, LP)
Dennis J. Schaffer, Esquire
Whiteford Taylor & Preston LLP
Seven Saint Paul Street, Suite 1500
Baltimore, MD 21201
Email: dschaffer@wtplaw.com

EMAIL
(Counsel to Oracle America, Inc.)
Shawn M. Christianson, Esquire
Buchalter, A Professional Corporation
55 Second Street, 17th Floor
San Francisco, CA 94105-3493
Email: schristianson@buchalter.com




DOCS_DE:230336.1 65988/002
6
